UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-7684



LARRY BLACKWELL,

                                               Petitioner - Appellant,

          versus


STATE   OF  SOUTH    CAROLINA;   HENRY  DARGAN
MCMASTER,   Attorney    General;   E.  RICHARD
BAZZELL, Warden,

                                              Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (CA-03-2633-0)


Submitted:   August 13, 2004                 Decided:   August 30, 2004


Before WILKINSON, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Blackwell, Appellant Pro Se.     Donald John Zelenka, Chief
Deputy Attorney General, Douglas Leadbitter, OFFICE OF THE ATTORNEY
GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Larry Steven Blackwell seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2254 (2000) petition.              By

order filed February 18, 2004, this appeal was placed in abeyance

for Jones v. Braxton, No. 03-6891.        In view of our recent decision

in Reid v. Angelone,       369 F.3d 363 (4th Cir. 2004), we no longer

find it necessary to hold this case in abeyance for Jones.

               Blackwell cannot appeal from the district court’s order

unless    a    circuit   judge   or   justice   issues   a   certificate    of

appealability, and a certificate of appealability will not issue

absent a “substantial showing of the denial of a constitutional

right.”       28 U.S.C. § 2253(c)(2) (2000).     A habeas appellant meets

this standard by demonstrating that reasonable jurists would find

that   his      constitutional   claims   are   debatable    and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 326

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).        We have independently reviewed

the record and conclude Blackwell has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.

                   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                   DISMISSED